Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Edward Bowie appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bowie v. Henderson Police Dept., No. 5:12-cv-00514-FL, 2012 WL 5392116 (E.D.N.C. Nov. 5, 2012 & Jan. 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.